This is a case where the interests of criminal justice collide with the rule that, upon the trial of a criminal case, evidence of the commission of other independent crimes by the defendant is inadmissible to show either guilt or that the defendant would be likely to commit the crime with which he is charged.
I do not recede from the position announced in my dissenting opinion in State v. Brown, 26 Wash. 2d 857, 176 P.2d 293, that the rules of this court should not be breached or rewritten to except a particular individual from their operation or excuse his violation in a particular instance. On the record before us in that case, we could not, if we conformed to our rules, consider the statement of facts; hence, the presumption was conclusive that appellants had a fair trial. This court, in a majority opinion, permitted reinstatement of the appeals; hence, the entire record is before us, and a reading of it convinces me that appellants did not have a fair trial.
The rule is so well recognized that citation of sustaining authority is unnecessary, that it is reversible error to receive evidence, as in the case at bar, that accused committed a subsequent, independent crime. The two offenses were not connected and did not tend to prove motive for the crime of murder with which they were charged. The only effect of the evidence was to prejudice the accused and influence the jury to recommend the death penalty. That the crime is a heinous one is conceded. If the fact that we may be convinced of the guilt of appellants of that crime warrants our disregard of a just rule, which operates in favor of these two colored men, then the fact that the crime was an atrocious one and that the guilt of the accused was clear, would justify lynching by a mob. To such a rule, I cannot subscribe.
Evidence of a collateral offense must never be received as substantive evidence of the offense on trial.
"This rule extends to the proof of the accusation of another crime, as well as to evidence of its actual commission. Certainly, evidence to show that the accused committed an offense which was in no way connected with the crime charged is not admissible. . . . *Page 494 
"A man cannot be convicted of crime because he is a bad man generally or has committed other crimes for which he has not been punished. Evidence of other crimes, when offered in chief, violates both the rule of policy which forbids the state initially to attack the character of the accused and the rule of policy that bad character may not be proved by particular acts." 1 Wharton, Criminal Evidence (11th ed.), 483-487.
The exceptions to the rule that evidence of a collateral crime is inadmissible to show either guilt or that the defendant would be likely to commit the crime for which he is on trial, are motive, intent, identity, a common scheme or plan, and absence of accident or mistake. None of the foregoing exceptions could properly be claimed by the state in the case at bar to justify the admission of the evidence of the collateral crime. There was not a causal relation or natural connection between that crime and the one for which the appellants were being tried. Whether the subsequent crime was committed one hour, one day, one week, or six months subsequent to the commission of the crime for which appellants were tried, may not be considered. Time is not an element and does not bring the subsequent offense within the exception to the rule that evidence of a collateral crime is inadmissible.
This cause was heard on the merits by Department one, June 9, 1947, and the author of this opinion objected to the opinion affirming the judgment. The cause was heard En Banc, eight judges sitting, March 10, 1948. As the vote was four for affirmance and four for reversal, the cause was noted for hearingEn Banc, May 6, 1948. Inasmuch as only eight judges could be present at that time, the cause was heard En Banc, June 14, 1948, at which time only eight judges were present. The cause was submitted to the absent judge on former argument heard by him.
The statute (Rem. Rev. Stat., § 11 [P.P.C. § 110-11]), provides that a concurrence of five judges present at the argument shall be necessary to pronounce a decision in the court En Banc. I challenge the validity of that statute. Whether the argument is a written one submitted to the *Page 495 
court, or whether the argument may be an oral one, is a matter within the discretion of the court. The legislature did not, by Laws of 1925, Ex. Ses., chapter 118, p. 187, Rem. Rev. Stat., § 13-1 [P.P.C. § 110-53], which purports to authorize the supreme court to make rules, grant to the court any power in excess of that which was inherent in the court.
Another question is suggested: When this court, by rule, shortens the time in which an appeal may be taken from a judgment, may the legislature subsequently enact a valid statute increasing the time in which an appeal may be taken from a final judgment?
Appellants are entitled to a new trial.
SIMPSON, J., concurs with MILLARD, J.